t c memo united_states tax_court john d fairchild petitioner v commissioner of internal revenue respondent docket no filed date john d fairchild pro_se linda r averbeck for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure addition_to_tax under sec_6651 for failure to timely file his return unless otherwise stated section references are to the internal_revenue_code in effect in and rule references are to the tax_court rules_of_practice and procedure -- - after concessions we must decide the following issues whether we have jurisdiction to decide whether petitioner’s tax_liabilities were discharged in his bankruptcy proceeding we hold that we do not 94_tc_1 whether petitioner may deduct taxes and wages in amounts greater than respondent allowed we hold that he may not whether petitioner is liable for self-employment_tax on income that he received from his business in we hold that he is whether petitioner recognized dollar_figure of capital_gain income from the sale of stock in we hold that he did whether petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file his return we hold that he is findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in hurricane west virginia when he filed the petition in this case he was married in and divorced in respondent concedes that petitioner is entitled to a dependency_exemption for his spouse and that disability insurance proceeds are not taxable_income b stan’s pawn shop petitioner owned stan’s pawn shop he occasionally went to the shop to oversee its operations his former best friend and his nephew managed the shop his parents also worked there petitioner did not draw paychecks have regular work hours or receive forms w-2 wage and tax statement or forms 1099-misc miscellaneous income from stan’s pawn shop stan’s pawn shop did not file a partnership return or schedule_k-1 partner’s share of income credits deductions etc for cc sale of stock in petitioner sold hartmarx stock for dollar_figure keller stock for dollar_figure and tint stock for dollar_figure his basis was dollar_figure for the hartmarx stock dollar_figure for the keller stock and dollar_figure for the tint stock in he also received dollar_figure from the sale of cats stock d petitioner’s income_tax return petitioner received an extension to date to file his federal_income_tax return he filed his return on date petitioner deducted dollar_figure for self-employment health insurance on his form_1040 individual_income_tax_return there is no evidence in the record of petitioner’s basis in the cats stock q4e- on his schedule c profit or loss from business sole_proprietorship for stan’s pawn shop petitioner reported a net profit of dollar_figure and deducted dollar_figure for taxes and licenses and dollar_figure for cost of labor petitioner did not report any capital_gains or losses from the sale of stock or any income from partnerships on his return he did not attach a schedule e supplemental income and loss from rental real_estate royalties partnerships s_corporations estates trusts remics etc to his return petitioner’s spouse did not sign the return be petitioner’s bankruptcy proceeding respondent issued a notice_of_deficiency to petitioner on date petitioner filed a petition in this court on date and an amended petition on date on date respondent assessed dollar_figure for petitioner’s income taxes on date respondent abated the dollar_figure assessment a dollar_figure delinquency penalty and dollar_figure in interest on date the tax_court calendared this case for trial at a trial session beginning date petitioner filed a petition in the united_states bankruptcy court for the southern district of ohio on date on date the tax_court stayed proceedings in this case and continued the case from the date trial session - - the bankruptcy court discharged petitioner’s bankruptcy petition on date the tax_court lifted the stay of proceedings on date opinion a whether the tax_court has jurisdiction to decide whether petitioner’s tax_liabilities were discharged in his bankruptcy proceedings petitioner contends that his federal_income_tax liabilities were discharged in his bankruptcy proceedings respondent contends that only assessed taxes may be discharged in bankruptcy u s c sec_507 a iii neither u s c sec_507 provides in pertinent part a the following expenses and claims have priority in the following order eighth allowed unsecured claims of governmental units only to the extent that such claims are for-- a a tax on or measured by income or gross receipts--- for a taxable_year ending on or before the date of the filing of the petition for which a return if required is last due including extensions after three years before the date of the filing of the petition assessed within days plus any time plu sec_30 days during which an offer_in_compromise with respect to such tax that was made within days after such assessment was pending before the -- - party contends that we lack jurisdiction to decide this issue however we may question our jurisdiction sua sponte at any stage of the proceedings 116_tc_263 115_tc_287 96_tc_10 thi sec_1s an income_tax deficiency case in a deficiency case we lack jurisdiction to decide whether petitioner’s tax_liability was discharged in bankruptcy 95_tc_655 neilson v commissioner t c pincite 75_tc_389 65_tc_1180 57_tc_842 thus we will deny petitioner’s motion to dismiss on the grounds that his liability for income_tax and additions to tax was discharged in bankruptcy we do however have jurisdiction to redetermine the deficiencies and additions to tax that respondent determined in this case neilson v commissioner supra pincite graham v commissioner supra pincite date of the filing of the petition or other than a tax of a kind specified in section a b or a c of this title not assessed before but assessable under applicable law or by agreement after the commencement of the case - in his brief petitioner contends only that his liabilities were discharged in bankruptcy he does not address any of the issues raised in the notice_of_deficiency we may treat those issues as conceded by petitioner 90_tc_488 82_tc_546 n affd 774_f2d_644 4th cir 31_tc_690 affd 295_f2d_336 5th cir however for reasons discussed next the result would be the same if we did not treat those issues as conceded b whether petitioner may deduct expenses for labor and taxes in amounts greater than respondent allowed petitioner deducted labor expenses of dollar_figure on schedule c of his return respondent determined that petitioner did not substantiate dollar_figure of those expenses at trial petitioner testified that he had no evidence to support his position but he said that the social_security administration does petitioner deducted dollar_figure for taxes and licenses on his return respondent determined that petitioner did not substantiate dollar_figure of that amount petitioner testified dollar_figure respondent concedes that petitioner had labor costs of respondent concedes that petitioner paid taxes and licenses expenses of dollar_figure in --- - generally that taxes were paid to the city of louisville the county of jefferson and the commonwealth of kentucky however he did not say when how much or by whom those taxes were paid or provide any corroboration for his testimony petitioner did not meet his burden_of_proof ’ we conclude that petitioner may not deduct the cost of labor and taxes in amounts greater than respondent allowed for c whether stan’s pawn shop was a partnership in which petitioner held a one-third interest petitioner concedes that stan’s pawn shop had a profit of dollar_figure in however he contends that he is liable for income_tax on only one-third of that income because stan’s pawn shop was a partnership in which he held a one-third interest he testified that his partners were his former spouse and his former best friend otherwise unidentified in the record who is now deceased we disagree that petitioner is liable for only one- third of the income of stan’s pawn shop petitioner reported income and expenses for stan’s pawn shop as a sole_proprietorship on schedule c of his return stan’s pawn shop did not file a partnership return or schedules sec_7491 relating to the burden_of_proof applies to court proceedings arising in connection with examinations beginning after date see internal_revenue_service restructuring reform act of publaw_105_206 sec a c 112_stat_685 the examination here began before that date thus sec_7491 does not apply --- - k-1 for as would have been required if it had been a partnership sec_6031 and b petitioner did not report any partnership income on his return petitioner offered no documents and called no witnesses to corroborate his testimony that stan’s pawn shop was a partnership in we are not convinced that stan’s pawn shop was a partnership in petitioner contends that he is not liable for tax on dollar_figure because the business kept that amount and made no cash distribution to him we disagree stan’s pawn shop had net_income of dollar_figure for tax purposes a sole_proprietorship has no separate legal identity from its proprietor 823_f2d_174 7th cir affg tcmemo_1986_454 petitioner is liable for income_tax on the dollar_figure whether or not stan’s pawn shop distributed that amount in cash to him id we conclude that petitioner is liable for tax on dollar_figure of net_income from stan’s pawn shop in d whether petitioner is liable for self-employment_tax petitioner contends that he is not liable for self- employment_tax on income from stan’s pawn shop because it was a partnership we disagree for reasons discussed at paragraph c above petitioner contends that he is not liable for self- employment_tax because he was not an employee of stan’s pawn shop and did not receive forms w-2 or forms he testified that he went to stan’s pawn shop from time to time to oversee its operations and did not work a specific schedule he contends that these facts show that he was not employed or self-employed we disagree taxpayers who derive net_earnings_from_self-employment of s400 or more are liable for self-employment_tax sec_6017 self-employment_income consists of the net_earnings from a trade_or_business carried on by an individual through a sole_proprietorship sec_1_1401-1 income_tax regs see also parrish v commissioner tcmemo_1997_474 affd 168_f3d_1098 3d cir petitioner must take into account all of the income and deductions of his sole_proprietorship in computing his self-employment_tax sec_1402 a the fact that he received no wages from stan’s pawn shop and did not work regularly at stan’s pawn shop does not affect whether he derived income from his business because he and stan’s pawn shop are not separate legal entities for tax purposes jaske v commissioner supra thus the net_income that he derived from stan’s pawn shop is subject_to self-employment_tax sec_1402 we conclude that petitioner is liable for self-employment_tax on the dollar_figure that he reported on his tax_return as net_income of stan’s pawn shop in eb whether petitioner realized dollar_figure of capital_gains from the sale of stock in respondent determined that petitioner is liable for capital_gains_tax on dollar_figure of capital_gains that he realized from the sale of stock in petitioner contends that he had a dollar_figure loss from the sale of stock in that offset any gain he may have had in that year we disagree petitioner offered no evidence to corroborate his claim that he had a dollar_figure loss we are not convinced that petitioner had a dollar_figure loss from the sale of stock in petitioner contends that proof of his claim that he had losses in on stock sales can be obtained from his stock brokerage firm petitioner did not identify the stock brokerage firm the record is now closed petitioner has not shown that the brokerage records were not available for use at trial or could not have been obtained with reasonable diligence merely alleging that evidence can be obtained is not a sufficient basis to reopen the record see 401_us_321 pburex corp v procter gamble co 664_f2d_1105 9th cir 208_f2d_781 2d cir 91_tc_14 56_tc_895 we conclude that petitioner is liable for capital_gains_tax on dollar_figure that he realized from the sale of stock in f whether petitioner is liable for the addition_to_tax for failure to timely file his return petitioner contends that he is not liable for the addition_to_tax under sec_6651 for failure to timely file his return because he could not get information from his former spouse we disagree a taxpayer must show that late filing of a return was due to reasonable_cause and not due to willful neglect to avoid the addition_to_tax under sec_665l1 a for failure to timely file a return sec_6651 petitioner did not show that he took reasonable steps to obtain data from other sources that he could not have prepared his return without his former spouse’s cooperation or that he had reasonable_cause for filing his return late we conclude that petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file his return to reflect concessions and the foregoing an order will be issued denying petitioner’s motion to dismiss and decision will be entered under rule
